DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-11 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of an electrochemical cell comprising a container comprising steel; an anode comprising zinc; a cathode comprising an active material comprising MnO2 with a metal ion adsorbed on its surface and an alkaline electrolyte solution comprising a metal salt additive comprising a sulfate salt comprising a Ce metal ion, specifically a metal salt additive comprising Ce(SO4)2 saturated with the metal salt additive and therefore not comprising a metal additive comprising a metal oxide or saturated with the metal ion alone in the reply filed on 7-11-2022 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-11-2022.  
Claim Rejections - 35 USC § 112
Claims 1-2, 5-7, 9-11 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the cathode comprising an active material comprising manganese dioxide, does not reasonably provide enablement for any cathode active material having a metal ion absorbed on its surface.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1, 3, 5-7, 9-11 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte solution comprising an alkaline solution, does not reasonably provide enablement for any solution.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0057 and 0074].

Claims 1, 3, 5-7, 9-11, 17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the alkaline electrolyte solution comprising 0.00001-1M metal salt additive, does not reasonably provide enablement for amount of the metal salt additive.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0056].

Claims 1-3, 5-7, 9-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            Claim 1 is rejected because it is unclear what is meant by “the cathode comprises a metal ion absorbed on its surface”.  Does this mean that the cathode active material comprises a particle with a metal ion particle positioned on the surface of the active material particle.            Claim 1 is rejected because it is unclear if the metal ion absorbed on the surface of the cathode has to be the same or is different than the metal additive comprising the metal ion.           Claim 1 is rejected because the claim should cite “ An alkaline electrochemical cell comprising…and an alkaline electrolyte solution; and wherein i) the cathode comprises an active material comprising magnesium dioxide … ii) the alkaline electrolyte solution comprising a metal salt additive comprising a metal ion and a salt or a metal oxide comprising a metal ion and a salt, wherein the salt comprises a sulfate salt,… or a dichromate salt, and wherein the metal ion…”.            Claims 2-3 should be canceled.           Claims 5-6 are rejected because it is unclear which metal ion is being referred to.           Claim 5 is rejected because if the metal ion is referring to the metal ion absorbed on the surface of the cathode then Ga, Be, Ca, Sr, Ba, Ce or Al metal ions should not be cited in claim 5. Claim 1 should probably cite all the different metal ions that can be used.        Claim 5 is rejected because if the metal ion is referring to electrolyte solution comprising the metal ion then Ga, Be, Ca, Sr, Ba, Ce or Al metal ions should not be cited in claim 5.  Claim 1 should probably cite all the different metal ions that can be used.        Claim 6 is rejected because if the metal ion is referring to the metal ion absorbed on the surface of the cathode then Ga, Ba, Ce or Al metal ions should not be cited in claim 6. Claim 1 should probably cite all the different metal ions that can be used.         Claim 6 is rejected because if the metal ion is referring to electrolyte solution comprising the metal ion then Ga, Ba, Ce or Al metal ions should not be cited in claim 6. Claim 1 should probably cite all the different metal ions that can be used.         Claim 7 should be canceled because it is redundant because claim 1 from which the claim depends from already cites that the metal additive is a metal salt additive.        Claim 9 is rejected because the claim should cite “wherein the salt comprises the  sulfate salt”.         Claim 11 is rejected because the claim should cite “wherein the alkaline electrolyte solution comprising the metal salt additive comprising the sulfate salt is selected from the group consisting of NiSO4, MgSO4 and CuSO4.”. The 4 metal salt additives cited in claim 11 cannot be claimed because the metal ions are not cited in claim 11.  Claim 1 should probably cite all the different metal ions that can be used.       Claim 17 is rejected because the claim should cite “wherein the alkaline electrolyte solution is saturated with the metal salt additive”.         Claim 18 is rejected because the claim should be moved up into claim 1 and should cite “wherein the metal salt additive is present…”.        Claim 20 is rejected because the claim is not withdrawn and should cite “A method of producing the alkaline electrochemical cell of claim 1, comprising the steps of i) adding the metal ion and salt to the alkaline electrolyte solution and ii) mixing the metal ion with the salt in the alkaline electrolyte to form the metal salt additive”.          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.            Schimek et al. (US 2018/0233743) teaches in {figure 1 and [0010, 0048, and 0071-0075, 0077-0078, 0084 and 0090- 0091]}, an electrochemical cell comprising a container (10) with a 1st electrode (18) [anode] comprising zinc; a liquid alkaline electrolyte such as NaOH or KOH and the 2nd electrode (12) [cathode] comprising magnesium dioxide and additive such as barium sulfate or titanium dioxide. Schimek et al. teaches in [0091], that the additive BaSO4 is present in an amount of 1-2 wt% based on the total weight of the cathode material.  Other additives can include titanium dioxide, barium acetate or binders. [Thus teaching a container; cathode comprising an active material comprising magnesium oxide and a metal additive comprising barium sulfate; an anode comprising zinc and an alkaline electrolyte solution].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727